DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-16, and 18-19 are allowed. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 (d) paragraph rejection of claim 13. This rejection is respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding U.S.C. § 112: 
The claim amendments herein satisfy the requirements of § 112. 
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 12/21/2021, pages 1-3).  Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2009/0054146 A1 to Epstein, 2015/0084900 A1 to Hodges et al., and 2013/0093690 A1 to Papakipos et al. Hodges generally discloses a removable input module for a touch-screen device.  The input module comprises an attachment mechanism to attach the module to the touch-screen device, one or more input controls and an accelerometer and/or magnetometer.  The accelerometer and/or magnetometer are configured to provide signals to be used to determine the orientation of the input module relative to the touch-screen device and/or to another input module which is attached to the same touch-screen device.  Papakipos generally discloses a multi-action game controller with touch screen input device.  Epstein 
However, Papakipos, Hodges, and/or Epstein in combination or taken alone, does not disclose the limitations of the claim. As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-6, and 18-19 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715